Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1, 7, and 13
	It is unclear whether the phrase “any part of a garment” should be interpreted to require the ability to connected to any part of any garment (i.e. there must be no garment with a  location at which it cannot connect), if it should be broadly interpreted to mean that it must be attachable to at least one (i.e. any) part of a garment of any kind, or if it has some other scope.
	It is unclear what the scope of the phrase “configured to be temporarily attachable” means, noting that broadly almost any structure is temporarily attachable via suitable means (e.g. adhesive, pins, or the like) and it is unclear whether this limitation requires that such means be provided/taught by the prior art or if it encompasses merely being suitable for use with such means, whether in the context of a magnetically attachable structure it requires anything other than a magnet (e.g. a magnet is capable of temporary attachment via another magnet), etc.

With Respect to Claim 2 
It recites the limitation "said articles holders".  There is insufficient antecedent basis for this limitation in the claim. For clarity, claim 1 recites “at least one article or articles holder” which encompasses there being only a single articles holder and it is unclear whether claim 2 requires multiple articles holders. Examiner notes that the article or articles holders are only functionally recited, and so this claim language is extremely broad.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 4  
	The scope of the claim language is unclear, noting that the phrase “any article or articles holder. . .that includes a ferromagnetic material” appears to indicate that the structure is configured to attach to any article/holder that includes a ferromagnetic material, but clearly there are structures that include ferromagnetic material but which are not capable of attachment to the invention (e.g. one including a ferromagnetic core that is too far away for the magnets to magnetically attach). As the scope of the ordinary meaning of the phrase is not met by the invention, the scope of this claim language is unclear (e.g. it is unclear whether it should be taken to merely require that there be at least one article/holder it can attach to, if it must be capable of attachment to many different articles/holders, or if it has some other scope).
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 5  
	It is unclear whether “any of said articles” refers to an article that can be held in the article holder or if it requires that the structure be capable of attachment to an article (although Examiner notes that an article holder is itself a type of article), noting that claim 1 encompasses the functional attachability to an “article or articles holder” rather than specifically an article.
With Respect to Claims 7 and 13  
	It is unclear whether “to be magnetically attracted to any of said magnets” requires attachment to all of the magnets (i.e. there are no magnets it will not be attracted to) or if it encompasses merely being attracted to only one of the magnets (i.e. any of said magnets).  
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 16  
	It is unclear what the scope of the claim is, noting that “wherein said patch and any of said holders are mutually disjoint” is not grammatically correct. It is unclear whether “any of said holders” is meant to refer to all of the holders, or if it encompasses only a single holder being “mutually disjoint”.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 3-6, 8-12, and 14-16  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent Publication #2008/0023508 to Harchol (Harchol). Harchol discloses:
With Respect to Claim 1  
For clarity, the rejection will reference numbers and figures relating to particular embodiments, but the rejection is considered to encompass similar structure of other embodiments of Harchol that also meet the claim language. A carrier, for carrying one or more personal articles on any part of a garment, comprising a patch (92/68), configured to be temporarily attachable to the inner side of said any part of the garment and including one or more magnets (34/66), configured to hold attached to the outer side of the garment at least one article or articles holder that may be attracted magnetically (clearly capable of this use, noting e.g. [0027], [0033], [0039], garment 36/67, and FIGS. 3A-B and 5-6).  
With Respect to Claim 2  
The carrier of claim 1, wherein any of said articles holders is formed as a pouch or a pocket (FIG. 5).
With Respect to Claim 3    
The carrier of claim 1, wherein said patch is formed as a pocket ([0033] discloses forming female fasteners on the patch 92 which makes it formed as a pocket to the extent claimed).  
With Respect to Claim 4  

With Respect to Claim 5  
The carrier of claim 4, wherein any of said articles is an electronic device (clearly capable of this use, see e.g. 12).  
With Respect to Claim 6  
The carrier of claim 1, further comprising an anchor member (14 is an anchor member to the extent claimed), attachable to the outer side of the garment and including a ferromagnetic part ([0027] discloses neodymium-iron-boron magnets which are ferromagnetic and/or [0028] discloses “magnetic elements” encompasses iron which is ferromagnetic and so the disclosure includes/encompasses their being ferromagnetic parts) configured to be magnetically attracted by at least one of said magnets and to thereby secure the patch in place (this is how the structure operates, see description).  
With Respect to Claim 7  
A carrier, for carrying one or more personal articles on any part of a garment, comprising - - a patch (92/68), configured to be temporarily attachable to the inner side of the garment (capable of this use, see e.g. 36/67) and including at least one magnet (34/66), and - one or more holders (14 and/or 54), each formed to hold one or more of said articles and configured to be temporarily attachable to the outer side of the garment (capable of this use, see e.g. 36/67) and to be magnetically attracted to any of said magnets (clearly capable of this use, noting e.g. [0027], [0033], [0039], garment 36/67, and FIGS. 3A-B and 5-6).  
With Respect to Claim 8  
The carrier of claim 7, wherein any of said holders includes one or more magnets (34/64), configured to be attracted to corresponding magnets in the patch.  
With Respect to Claim 9  
The carrier of claim 7, wherein any of said holders is formed as a pouch or a pocket (e.g. FIGS. 2, 3C, or 5 show them as a pouch/pocket for holding the article)  
With Respect to Claim 10  
The carrier of claim 7, wherein any of said holders is formed to hold a class of article types (see e.g. 12/62).  
With Respect to Claim 11  
For claim 7, taking only one of the magnets on the article/holder to be what allows it to be magnetically connected to the at least one magnet of the pouch, the carrier of claim 7, further comprising an anchor member (the other of the magnets 34/64 on the article), attachable to the outer side of the garment (capable of this use, see e.g. garment 37/67) and including a ferromagnetic part (magnet 34/64 is a magnet and the disclosure in [0027-0028] of neodymium iron boron or iron for magnets discloses the use of ferromagnetic parts as claimed for them) configured to be magnetically attracted by at least one of said magnets and to thereby secure the patch in place (this is its common use as it secures the article/holder to the patch).  
With Respect to Claim 13  
A carrier, for carrying one or more personal articles on any part of a garment, comprising - - a patch (92/68), configured to be temporarily attachable to the inner side of the 
With Respect to Claim 14  
The carrier of claim 13, further comprising an anchor member (the second magnet of the article/holder), attachable to the outer side of the garment and including a ferromagnetic part (per [0027-0028] disclosure of ferromagnetic materials for the magnets) configured to be magnetically attracted by at least one of said magnets and to thereby secure the patch in place.  
With Respect to Claim 15  
The carrier of claim 13, wherein any of said articles is an electronic device (12).  
With Respect to Claim 16  
The carrier of claim 7, wherein said patch and any of said holders are mutually disjoint (i.e. they are completely separable/disjointed from each other).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2008/0023508 to Harchol (Harchol) as applied to claim 1 above, and further in view of U.S. Patent #6,779,199 to O’Dea (O’Dea).
With Respect to Claim 3    
As an alternative to the rejection of claim 3 above under 35 USC 102 using Harchol alone, O’Dea discloses forming a similar magnetic structure as a patch (22 or 30) formed as a pocket (30 is a pocket e.g. 40 with side closures and 22 is a pocket as shown in FIGS. 4-5).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Harchol, to form the patch as a pocket holding magnets inside of it, in order to allow for adjustment of the magnetic assembly (e.g. insertion, removal, repositioning, etc) of the magnets as taught by O’Dea and/or as a mere selection of an art appropriate way of forming the magnetic assembly. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2008/0023508 to Harchol (Harchol) as applied to claim 7 above, either alone or further in view of U.S. Patent Publication #2009/0288244 to Fullerton (Fullerton).
With Respect to Claim 12  
The carrier of claim 11, wherein - - said at least one magnet is at least two magnets (two magnets are disclosed), divided into a first and second group, the two groups being disposed in 
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the magnets with mutually opposite polarity, as a mere selection of an art appropriate polarity for the magnets, as doing so is “obvious to try” as a mere selection from a limited number of art known alternatives (i.e. either they are both the same polarity or one is a different polarity from the other, and either of these selections will perform as taught by Harchol and is therefore obvious to use/try); and/or in order to provide automatic orientation and/or prevent attachment in the incorrect orientation.
	Alternately, Fullerton discloses forming similar magnetic article article holder attachments with regions of magnets which have mutually opposite polarity which provides further evidence of the obviousness of or motivation to form the structure to include such.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734